ORDER
Plaintiffs invoke the appellate jurisdiction of this court pursuant to La. Const. Art. V, *361§ 5(D) on ground that the district court declared a proposed amendment to the Charter of the City of New Orleans unconstitutional.
Our independent review of the record reveals, however, that the trial court’s judgment was based on the conclusion that the proposed amendment would be invalid at the time it would be passed in light of newly-enacted La.R.S. 23:642. Although the trial court did make some references to the statute’s constitutionality, it is clear- these statements are dicta, as the constitutionality of the statute was not properly before it. Since the trial court’s ruling was based on statutory grounds, rather than constitutional grounds, plaintiffs’ appeal should be directed to the Court of Appeal. La. Const. Art. V, § 10.
Accordingly, the case is transferred to the court of appeal for consideration on the merits.
/s/ Walter F. Marcus, Jr. Justice
JOHNSON, J., recused, not on panel.